      Case 2:19-cv-07260-DSF Document 16 Filed 06/16/20 Page 1 of 1 Page ID #:61

                                                                                 JS-6
 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4   BRENDAN T. MOCKLER (CBN 302083)
     Assistant United States Attorney
 5   Chief, Financial Litigation Section
 6   ROBERT I. LESTER (CBN 116429)
     Assistant United States Attorney
 7         Federal Building, Suite 7516AA
 8         300 North Los Angeles Street
           Los Angeles, CA 90012
 9         Telephone: (213) 894-2464
           Facsimile: (213) 894-7819
10         Email: Robert.Lester@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA
13                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15   UNITED STATES OF AMERICA,                  No. CV 19-7260-DSF
16                      Plaintiff,                  [CR 17-0790-DSF-2]
17                v.                            ORDER TERMINATING THE WRIT
                                                OF CONTINUING GARNISHMENT
18   FONKA AROUNA MOUNDIH,
19                      Defendant.                [28 U.S.C. § 3205(c)(10)]
20
                                                  [ALAMILLO REBAR, INC.]
21
22
23         Pursuant to the request of the United States, IT IS HEREBY ORDERED that the

24   Writ of Continuing Garnishment as to Garnishee Alamillo Rebar, Inc. in this matter,

25   issued pursuant to the August 23, 2019 Order of Garnishment, is terminated, pursuant to
26   28 U.S.C. § 3205(c)(10).
27   DATED: June 16, 2020
28
                                           Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
